UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4234


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FABIAN ISRAEL BELTRAN LOPEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cr-00015-MSD-LRL-2)


Submitted:   November 26, 2013            Decided:   December 5, 2013


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Richard J.
Colgan, Assistant Federal Public Defender, Caroline S. Platt,
Appellate Attorney, Norfolk, Virginia, for Appellant.   Laura
Marie Everhart, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Fabian        Israel    Beltran           Lopez       appeals       the    district

court’s      judgment        sentencing       him    to       168    months’        imprisonment.

Beltran      Lopez      pled        guilty    to     a        seventeen-count            indictment

alleging       his    extensive         involvement             in    a   drug       trafficking

operation.         Beltran Lopez’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), certifying that

there    are    no    meritorious           grounds       for    appeal      but     questioning

whether      Beltran     Lopez’s       sentence          is    substantively         reasonable.

Beltran Lopez, though given the opportunity to do so, has not

filed a pro se supplemental brief.                       We affirm.

               We review a sentence for reasonableness, applying an

abuse of discretion standard.                   Gall v. United States, 552 U.S.

38,     51   (2007).           If     the    sentence          is     free     of    significant

procedural         error,      as      here,        we        consider       the     substantive

reasonableness          of    the     sentence,          “tak[ing]        into      account     the

totality of the circumstances.”                     Id.        If the sentence is within

the Guidelines range, we presume on appeal that the sentence is

reasonable.          United States v. Day, 700 F.3d 713, 730 (4th Cir.

2012), cert. denied, 133 S. Ct. 2038 (2013); see Rita v. United

States,      551     U.S.      338,     346–56       (2007)          (permitting         appellate

presumption of reasonableness for within-Guidelines sentence).

Such a presumption is rebutted only if the defendant shows “that

the sentence is unreasonable when measured against the § 3553(a)

                                                2
factors.”           United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

               Beltran      Lopez     contends       that     his    within-Guidelines

sentence       is    substantively        unreasonable        because    the      district

court did not accept his argument that the Guidelines were not

empirically based and credited the Government’s interpretation

of Beltran Lopez’s role in the offense.                       We will not disregard

the presumption of reasonableness that attaches to a within-

Guidelines sentence merely because the Guideline in question is

not empirically based.              See United States v. Mondragon-Santiago,

564 F.3d 357, 367 (5th Cir. 2009).                     Additionally, we conclude

that there was sufficient evidence for the district court to

refuse    to    vary       below    the   Guidelines        range    based   on    Beltran

Lopez’s    role       in   the     offense.       Lastly,     we    conclude      that   the

district court gave sufficient reasons for its within-Guidelines

sentence, relying on drug quantity and harm to the community.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious grounds for appeal.

We therefore affirm the district court’s judgment.                             This court

requires that counsel inform Beltran Lopez, in writing, of the

right to petition the Supreme Court of the United States for

further review.            If Beltran Lopez requests that a petition be

filed,    but       counsel      believes     that   such     a     petition    would    be

frivolous, then counsel may move in this court for leave to

                                              3
withdraw from representation.        Counsel’s motion must state that

a copy thereof was served on Beltran Lopez.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4